FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 04-30083
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-03-05136-RJB
JAMES DAVID BRAILEY, JR.,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
         for the Western District of Washington
        Robert J. Bryan, District Judge, Presiding

                  Argued and Submitted
          January 10, 2005—Seattle, Washington

                    Filed May 19, 2005

 Before: Mary M. Schroeder, Chief Judge, Susan P. Graber,
          and Raymond C. Fisher, Circuit Judges.

            Opinion by Chief Judge Schroeder




                           5433
                 UNITED STATES v. BRAILEY             5435


                       COUNSEL

Peggy Sue Juergens, Seattle, Washington, for the defendant-
appellant.

John J. Lulejian and Andrew R. Hamilton, Assistant United
States Attorneys, Seattle, Washington, for the plaintiff-
appellee.


                        OPINION

SCHROEDER, Chief Judge:

  James David Brailey appeals his conditional guilty plea
conviction for being a prohibited person in possession of a
5436               UNITED STATES v. BRAILEY
firearm in violation of 18 U.S.C. § 922(g)(9). Brailey stands
convicted of a misdemeanor crime of domestic violence that
would qualify him as a prohibited person. He nevertheless
maintains he comes within the federal statute’s exception for
persons convicted of misdemeanors who have had their “civil
rights restored.” See 18 U.S.C. § 921(a)(33)(B)(ii). He claims
that his rights have been “restored” because the Utah statutes,
as amended in 2000, provide that persons convicted of misde-
meanors are no longer prevented from possessing a firearm
under Utah state law. See Utah Code Ann. § 76-10-503
(2004).

   We agree with the district court that the state statutory
amendment did not “restore” Brailey’s “civil rights” within
the meaning of the federal law. We therefore affirm the con-
viction.

   The background is not complicated. Brailey was originally
convicted of aggravated assault in the third degree, a felony
under Utah Code Ann. § 76-5-103 (2004). His guilty plea
admitted he assaulted his wife. An assault against a co-
habitant comes within the Utah definition of a crime of “do-
mestic violence.” Utah Code Ann. § 77-36-1(2). He com-
pleted his sentence in 1996. In 1997, the Utah court granted
his petition to reduce his felony conviction to a class A misde-
meanor assault pursuant to Utah Code Ann. § 76-3-402.

   In 1997, no person convicted of a crime of violence under
Utah law, whether a misdemeanor or felony, could possess a
dangerous weapon. Three years later, in 2000, however, the
Utah legislature changed its law to permit a person convicted
of a misdemeanor to possess a firearm. Utah Code Ann. § 76-
10-503 (2004). Thus Brailey now stands convicted of a mis-
demeanor crime of domestic violence under Utah law, and his
possession of a firearm did not violate Utah law. The issue
here is whether it violated federal law.

  [1] The federal statute of which Brailey stands convicted
provides, in relevant part, as follows:
                   UNITED STATES v. BRAILEY                  5437
    It shall be unlawful for any person who has been
    convicted in any court of a misdemeanor crime of
    domestic violence, to ship or transport in interstate
    or foreign commerce, or possess in or affecting com-
    merce, any firearm or ammunition . . . .

18 U.S.C. § 922(g)(9) (2004). The definition of “misdemea-
nor crime of domestic violence” contains an exception which,
in relevant part, states:

    A person shall not be considered to have been con-
    victed of such an offense for purposes of this chapter
    if the conviction has been expunged or set aside, or
    is an offense for which the person has been pardoned
    or has had civil rights restored (if the law of the
    applicable jurisdiction provides for the loss of civil
    rights under such an offense) unless the pardon,
    expungement, or restoration of civil rights expressly
    provides that the person may not ship, transport, pos-
    sess, or receive firearms.

18 U.S.C. § 921(a)(33)(B)(ii) (2004). The legal issue is
whether Brailey’s conviction of a misdemeanor crime of
domestic violence has been “expunged or set aside, or is an
offense for which [he] has been pardoned or has had civil
rights restored.” There is no issue with respect to the legal
effect of the reduction of the conviction from a felony to mis-
demeanor.

   [2] Brailey’s misdemeanor conviction has not been
expunged or set aside, and he has not been pardoned. Brailey
argues that he comes within the language of the exception for
one who has had “civil rights restored.” One can qualify for
that exception only if the applicable state law provided for the
loss of civil rights upon conviction in the first place. Under
the language of the federal statute, a central question thus
becomes whether the law of Utah ever provided for the loss
of civil rights for misdemeanor convictions.
5438                UNITED STATES v. BRAILEY
   [3] Brailey’s misdemeanor conviction did not deprive him
of the right to vote. The Utah Constitution, art. IV, § 6 pro-
vides that only those convicted of a felony, treason, or voter
fraud lose that right. Nor did he lose the right to sit as a juror.
Under Utah Code Ann. § 78-46-7, only convicted felons lose
the right to serve as jurors. Nor did he lose the right to hold
public office, essentially for the same reason. See Utah Code
Ann. § 20A-9-203(1)(c) (“[A]ny person convicted of a felony,
or any person convicted of treason or a crime against the elec-
tive franchise may not hold office in this state until the right
to . . . hold elective office is restored as provided by statute”).
The district court therefore correctly stated that when Brai-
ley’s conviction was changed from a felony to a misdemeanor
crime of domestic violence in 1997, he “did not lose any ‘core
civil rights’, (the right to vote, the right to serve on a jury, and
the right to hold public office).” Thus, Brailey’s civil rights
could not have been “restored” in 2000 within the meaning of
the federal exception because his misdemeanor conviction
had not resulted in the loss of his civil rights as expressly
required to qualify for the federal exception.

   [4] Brailey relies on the Supreme Court’s decision in Caron
v. United States, 524 U.S. 308, 313-14 (1998), in which the
Court interpreted a statute that contains language different
from the provision we are now required to interpret. Caron
establishes, however, that while the restoration of civil rights
enjoyed under state law by persons convicted of crimes is
governed by state law, federal law governs whether a person’s
possession of a firearm violates a federal statute.

   Citing from Caron, Brailey argues that the 2000 amend-
ment to Utah law (allowing misdemeanants to possess fire-
arms) is a state law to which the federal law must give “full
effect.” Caron decided that the defendant could be convicted
of possession of a firearm, in his case a rifle, under federal
law, even though his possession of the rifle was permitted
under state law. Caron’s holding, therefore, is that federal
                   UNITED STATES v. BRAILEY                5439
law, not state law, controls the right of a defendant to bear a
firearm under a federal statute.

   [5] Most of the other circuits to have addressed the question
before us have concluded, as we do, that in states where civil
rights are not divested for misdemeanor convictions, a person
convicted of a misdemeanor crime of domestic violence can-
not benefit from the federal restoration exception. See United
States v. Jennings, 323 F.3d 263, (4th Cir.), cert. denied, 540
U.S. 1005 (2003); United States v. Barnes, 295 F.3d 1354
(D.C. Cir. 2002); United States v. Smith, 171 F.3d 617 (8th
Cir. 1999). As the Fourth Circuit noted in Jennings, the com-
mon definition of the word “restore” means “ ‘to give back
(as something lost or taken away).’ ” 323 F.3d at 267 (quoting
McGrath v. United States, 60 F.3d 1005, 1007 (2d Cir.
1995)). When a defendant’s “civil rights were never taken
away, it is impossible for those civil rights to have been
‘restored.’ ” Id. As these courts have also observed, misde-
meanants whose civil rights are never revoked can still qual-
ify for the exception of § 921(a)(33) by the other enumerated
methods of absolution, such as expungement or pardon.
Barnes, 295 F.3d at 1368; see also Jennings, 323 F.3d at 275
(stating that the defendant “has other avenues he can pursue
to fall within the . . . exception of 18 U.S.C.
§ 921(a)(33)(B)(ii)”). Consequently, we agree with those cir-
cuits holding that, in states where civil rights are not removed
for a misdemeanor conviction of a crime of domestic vio-
lence, an individual convicted of such a misdemeanor “cannot
benefit from the federal restoration exception.” Smith, 171
F.3d at 623.

   One circuit has disagreed, seeing an inconsistency in a
scheme that bars misdemeanants who have never had their
civil rights removed from possessing a gun, but allowing
those who have had their rights removed, but then restored, to
possess a gun. See United States v. Wegrzyn, 305 F.3d 593,
595 (6th Cir. 2002) (holding that misdemeanants under Mich-
igan law cannot be convicted under 18 U.S.C. § 921(a)(33)
5440               UNITED STATES v. BRAILEY
(B)(ii) because their civil rights were never lost). We do not
believe this reasoning is sound. Not all persons convicted of
a misdemeanor become prohibited persons; only those con-
victed of a misdemeanor crime of domestic violence are per-
sons prohibited from possessing guns. Such persons have
been found guilty of violent behavior in a domestic setting,
and Congress could reasonably conclude that weapons mark-
edly increase the risk of serious injury in such situations.
Moreover, we agree with the Fourth Circuit that it is reason-
able for persons who have benefitted from a state procedure
to determine their fitness to exercise civil rights to be permit-
ted to bear arms under federal law. “Congress reasonably
could [have concluded] that misdemeanants who had been
through a state’s restoration process and had regained their
civil rights were more fit to own firearms than misdemeanants
who had not lost their civil rights, had not had their convic-
tions expunged, or had not been pardoned.” Jennings, 323
F.3d at 275.

   [6] Because Brailey’s misdemeanor conviction did not
remove Brailey’s core civil rights of voting, serving as a juror,
or holding public office, his civil rights have not been “re-
stored” within the meaning of federal law by Utah’s 2000
amendment permitting him to possess a firearm. Under fed-
eral law, a conviction for a misdemeanor crime of domestic
violence makes firearm possession a federal crime. Brailey
stands convicted of such a misdemeanor crime of domestic
violence and he was properly charged with committing a fed-
eral crime.

  The judgment of the district court is AFFIRMED.